Citation Nr: 1226497	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic stress disorder.  

4.  Entitlement to an increased rating for residuals of gunshot wounds of the chest, left upper and lower extremities, and right upper extremity, with retained foreign bodies, evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for residuals of a healed fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the Veteran's claims listed on the title page of this document.  Each of the issues listed on the title page were subsequently withdrawn from appellate consideration, with the exception of the claims for service connection for hearing loss and tinnitus.  Only the merits of the hearing loss and tinnitus matters are herein addressed.  

The Veteran previously requested an RO hearing as to the issues on appeal, and in lieu thereof, he appeared for an October 2010 conference before the RO's decision review officer.  Pursuant to his further request, the Veteran was afforded a hearing before the Board, sitting at the RO, in May 2012.  A transcript of that proceeding is of record.  



FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran by his signed, written statement withdrew from appellate consideration the issues of his entitlement to service connection for posttraumatic stress disorder and increased ratings for residuals of gunshot wounds of the chest, left upper and lower extremities and the right upper extremity, and for residuals of a right ankle fracture.  

2.  Current disability involving hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 (2011) is not shown.   

2.  The Veteran was exposed to inservice acoustic trauma and his tinnitus is reasonably attributed thereto.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal involving claims for service connection for posttraumatic stress disorder and for increased ratings for residuals of gunshot wounds of the chest, left upper and lower extremities, and right upper extremity, and for residuals of a healed fracture of the right ankle, by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  Hearing loss of either ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran by his signed, written statement of October 2010 withdrew from appellate consideration the issues of his entitlement to service connection for posttraumatic stress disorder and to increased ratings for residuals of gunshot wounds of the chest, left upper and lower extremities, and right upper extremity and for residuals of a right ankle fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters and the Board does not have jurisdiction to review the appeal relating thereto and it must therefore be dismissed. 

Hearing Loss

Before addressing the merits of the Veteran's claim for service connection for hearing loss, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's correspondence of October 2006 to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran 

prior to the initial adjudication of the claim in question in October 2007, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment and personnel records are on file, as well as examination and treatment reports compiled postservice.  The Veteran has not made the RO or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA examinations regarding his claimed hearing loss, neither of which disclosed the existence of hearing loss for VA purposes, i.e., meeting the criteria of 38 C.F.R. § 3.385.  The record does not otherwise verify the existence of hearing loss of either ear for VA purposes.  Accordingly, further development action relative to the claimed disorder is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing laws and regulations.  


Analysis of the Merits

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as an organic disease of the nervous system, including a sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).


For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran asserts combat service and that his hearing loss is related to that service, including weapons fire during combat.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

The Veteran alleges inservice acoustic trauma from inservice combat in Vietnam and he provides sworn testimony to that effect, which the Board finds to be competent, credible, and not otherwise disputed by the record.  However, hearing loss of either ear meeting the requisites of 38 C.F.R. § 3.385 is not shown in service or thereafter, including when evaluated by VA audiologists in December 2006 and November 2010.  

The Veteran himself alleges that he has hearing loss of each ear and he provided testimony to that effect at his May 2012 hearing.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well in either ear is competent and credible.  The Veteran is not, however, competent to offer a medical diagnosis of hearing loss meeting the threshold criteria of 38 C.F.R. § 3.385, inasmuch as there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion as to the presence or absence of hearing loss for VA purposes.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer, supra; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Here, while there is evidence of hearing loss based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a diagnosis of hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 at any point in time within the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Tinnitus

Given the favorable disposition herein reached with respect to the claim for service connection for tinnitus, the need for a discussion of the VA's compliance with its duties to notify and assist as to that matter is obviated.  

As indicated above, the Veteran had acoustic trauma in service as a result of his exposure to excessive noise levels from weaponry fire during combat and the Veteran credibly indicates that ear protection was not available.  The Board thus concedes the existence of inservice acoustic trauma.  

The Veteran alleges that he has tinnitus as a result of his inservice acoustic trauma.  His service treatment records do not identify any pertinent complaint or finding thereof and the same is true with respect to VA medical examinations undertaken in 1969 and 1982.  When evaluated by VA in 2006, he reported first noting the existence of tinnitus 30 years prior thereto and it was the VA examiner's opinion, albeit without any stated rationale, that it was not at least as likely as not that the Veteran's tinnitus was the result of inservice noise exposure.  VA examination in 2010 disclosed tinnitus and it was the VA examiner's opinion that it was less likely as not that the Veteran's tinnitus was due to noise exposure during military service, citing the absence of any noise-induced hearing loss and the occurrence of both inservice and postservice exposure to excessive noise levels.  

The Veteran furnished sworn testimony before the Board in May 2012 that he initially experienced ringing in his ears when in combat in Vietnam and he continued to experience constant tinnitus during postservice years.  He did not complain of tinnitus in service, given that other more immediate injuries from gunshot wounds required significant medical attention and it was his hope then and subsequently that the ringing in his ears would go way on its own.  However, it was his testimony that his tinnitus did not cease, but rather continued to bother him constantly on a daily basis in the years thereafter.  

The Board is mindful that there is evidence both for and against entitlement to service connection for tinnitus.  The medical opinion of 2006 is accorded little probative weight as no rationale for the adverse opinion was set forth.  The VA examiner's adverse opinion of 2012 was based on the absence of any noise-induced hearing loss and the impact of both inservice and postservice noise exposure, but the examiner did not distinguish the effects of inservice acoustic trauma from that occurring postservice.  The Veteran's testimony is competent, credible, and probative as to the existence of inservice tinnitus and its continuation postservice and is at least as persuasive as the VA opinion of 2012.  That opinion is of no greater probative weight than the Veteran's hearing testimony of 2012.  Inasmuch as the evidence is at least in relative equipoise as to the service incurrence of tinnitus, the benefit of the doubt is resolved in the Veteran's favor and a grant of service connection for tinnitus is found to be warranted.  



ORDER

The appeal as to the issues of the Veteran's entitlement to service connection for posttraumatic stress disorder and to increased ratings for residuals of gunshot wounds of the chest, left upper and lower extremities, and right upper extremity and for residuals of a right ankle fracture is dismissed. 

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.   



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


